McLaughlin, J. (dissenting):
The purpose of the statute in question is obvious, and for that reason the commissioner is given discretionary power in the matter of proceeding upon the marshal’s report. This discretion is not limited to the identical thing specified. The words “or other things ” which in his opinion may be dangerous in causing or promoting fires, or dangerous to the firemen or occupants in case of fire, indicate a legislative intent to the contrary. It is this intent which should govern in the construction. “ A strict and literal interpretation is not always to be adhered to, and where the casé is *562brought within the. intention of the makers of 'the statute, it is within the statute, although by a technical interpretation it is not within its letter.” (Spencer v. Myers, 150 N. Y. 269.) Where .a statute is made for the public good it should receive- a liberal construction, to the end that the purpose sought to be accomplished shall not fail, and this even though it be penal in nature, because public interest, and especially public safety, is superior to private rights. (People v. Rontey, 21 N. Y. St. Repr. 173; People v. Abraham, 16 App. Div. 58.) The obvious purpose of this statute is to protect the public against fires, by .clothing the commissioner with power to .compel the owner or occupant of a building to alter, remove or remedy not only the specific things named but any “other things” which, in his opinion, may be dangerous in causing or promoting fires, or dangerous to the firemen or occupants'in case of fire.
It is not difficult to see that -a dúmb-waiter shaft, constructed as this one is, entirely of wood, would be very dangerous in promoting a fire and would be most efficient in carrying it to the different parts of the building, and' for that reason would be dangerous to the firemen or occupants .of the building in case of a fire therein.
The construction adopted in the.prevailing opinion is.too technical. It destroys in a large measure the purpose which the statute was designed to accomplish. The rule' referred to, • noscitur a sociis, does not apply. For these reasons, as well as those stated in the opinion of Mr. Justice Bischoff (58 Misc. Rep. 221) I am unable to concur with the majority of the court.
I think the determination of the Appellate Term should be affirmed and judgment absolute directed against the defendant on the stipulation.
Hotjg-htoit, J., concurred, > " ■
Determination reversed, with costs, and complaint dismissed, with costs.